MITCHELL, J.
Appellant was charged with a violation of section 510 of the Vehicle Code in that he drove an automobile upon a public highway at a rate of speed faster than was reasonable and at a speed which endangered the safety of persons and property.
At the trial two officers told of arriving at the scene *Supp. 903of an accident where an automobile had run off the road. A tree was sheered off and the defendant and his passenger appeared to have been injured.
The defendant testified that he was driving the automobile at a speed of 35 to 40 miles per hour; that he felt a thump; the car went out of control, hit a tree and turned over.
It does not appear that brakes were ever applied.
Upon this testimony the trial court found the defendant guilty of driving his vehicle at a speed greater than reasonable or prudent.
It is argued that this finding is supported by the circumstantial evidence which relates to the damage to the automobile and to the tree.
While it might be inferred that the accident was caused by unreasonable speed, it is just as reasonable to infer that the accident may have been the result of inattention, momentary distraction or drowsiness.
When two or more inferences reasonably may be drawn from the evidence, one of which points to the innocence of the defendant and the other to his guilt, the inference pointing to his innocence must be adopted.
Since the evidence in this ease is such that it is just as reasonable to infer that the accident was not the result of excessive speed as that it was, the defendant is entitled to the benefit of that inference.
The judgment is reversed.
Coughlin, P. J., and Hilliard, J., concurred.